Per Curiam.
The judgment of the Supreme Court is affirmed, for the reasons given by Mr. Justice Swayze in that court.
In order to avoid a possible misapprehension the statement of facts that precedes the opinion should be supplemented by the statement that Thompson, a city employe, had received from Kates, as director of streets, a special delegation of authority sufficiently broad to cover the direction Jay Thompson to Allen to render assistance in the employment in the course of which Allen was injured. This emendation is necessary to guard against the impression that Allen had engaged in the more dangerous employment, either voluntarily or upon the mere invitation of a fellow-servant, who was without authority to direct such temporary change of employment, neither of which was the case.
*694For affirmance—The Chief Justice, Garrison, TrenChard, Bergen, Minturn, Black, White, Terhune, HepPENHEIMER, WILLIAMS, TAYLOR, JJ. 11.
For reversal—None.